655 So. 2d 1224 (1995)
Anthony BANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1851.
District Court of Appeal of Florida, Fourth District.
May 24, 1995.
Richard L. Jorandby, Public Defender and Joseph R. Chloupek, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Aubin Wade Robinson, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse the conviction and sentence of appellant because the trial court erred in allowing the state to cross-examine the appellant as to the nature of his prior convictions. See Goodman v. State, 336 So. 2d 1264, 1265 (Fla. 4th DCA 1976), cert. denied, 342 So. 2d 1103 (Fla. 1977). In this case the appellant's recitations as to the number of his convictions were truthful and did not attempt to mislead the jury in any way. See Fotopoulos v. State, 608 So. 2d 784 (Fla. 1992). Therefore, the state was precluded from asking appellant about the nature of those convictions. As appellant's credibility was very much an issue in the case, the state's questioning does not constitute harmless error.
Reversed and remanded.
DELL, C.J., and WARNER and POLEN, JJ., concur.